DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 July 2022 in reference to application 16/988,907.  Claims 1-3, 5-9, 11-15, 17 and 18 are pending and have been examined.

Response to Amendment
The amendment filed 18 July 2022 has been accepted and considered in this office action.  Claims 1, 5-7, 11-13, and 17-18 have been amended and claims 4, 10, and 16 cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 July 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-9, 11-15, 17, and 18 are allowed.  The following is an examiner’s statement of reasons for allowance: 


Consider claim 1, Wu teaches a method for generating a text based on a semantic representation (abstract), comprising: 
obtaining an input text, the input text comprising a source text (section 3.2, figure 1, section 4.1, inputting text into model, also see section 5 for style transfer example); 
5obtaining a placeholder of an ith word to be predicted in a target text, i representing a positive integer (section 3.2 and 3.3, masking portions of input text in order to predict new output text, masks tokens are placeholders); 
obtaining a vector representation of the ith word to be predicted, wherein the vector representation of the ith word to be predicted is obtained by calculating the placeholder of the ith word to be predicted, the source text and 1st to (i-1)th predicted words by employing a 10self-attention mechanism (section 3.2-3.3, predicting new sentence including replacement word for mask using BERT, section 3.1, based on previously predicted words, section 4, BERT includes self-attention heads); and 
generating an ith predicted word based on the vector representation of the ith word to be predicted, to obtain a target text (sections 3.2-3.3, figure 1, outputting new sentences based on predicted words).
However the prior art of record does not teach or fairly suggest the limitations of “obtaining a vector representation of the ith word to be predicted, wherein the vector representation of the ith word to be predicted is obtained by inputting the placeholder of the ith word to be predicted, the source text and 1st to (i-1)th predicted words inot a 10self-attention unit in a model;
wherein the method further comprises: 
determining a word to be replaced from the 1t to the (i- )t predicted words; and 
replacing the word to be replaced with a word in the semantic word list, in which, a co- occurrence probability of the word in the sematic word list with a previous predicted word of the word to be replaced is higher than a present probability” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 7 and 13 contain similar limitations as claim 1 and therefore is allowable as well.

Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17, and 18 depend on and further limit claims 1, 7, and 13 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655